Citation Nr: 0308166	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1951 to December 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In December 2001, the veteran indicated that he wanted to add 
to his claim the issues of PTSD, hypertension, a heart 
condition, depression, a bilateral hip condition, and a sleep 
disorder.  In June 2002, the veteran indicated that he 
believed his lack of function of his pancreas or his diabetes 
was due to his back injury.  The Board construes this as 
informal claims of entitlement to service connection for 
these issues.  The veteran also indicated in June 2002, that 
he wanted one hundred percent disability compensation.  The 
Board construes this as an informal claim of entitlement for 
a total rating based on unemployability.  These matters are 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The old criteria for rating intervertebral disc syndrome 
are more favorable to the veteran.  

3.  The veteran's low back disability is manifested by 
complaints of pain.  Motion is from 5 to 40 degrees.  
Reflexes are absent in the ankles and sensation in the feet 
is diminished.  X-rays show degenerative disc disease.  

4.  The veteran's lumbar spine disability more nearly 
approximates the criteria for pronounced manifestations.  


CONCLUSION OF LAW

The criteria for an increased rating to 60 percent, but not 
higher, for the veteran's service connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in April 2002, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  In March 2003, the Board 
informed the veteran of the change in the law regarding his 
appeal for an increased evaluation for his lumbar spine 
disability.  No further assistance in this regard appears to 
be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating intervertebral disc disorder has been 
changed.  See 61 Fed. Reg. 52695-52702 (October 8, 1996), 
effective November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  In Karnas v. Derwinski, the United States 
Court of Veterans Appeals (the Court) held that where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The revised rating schedule cannot be applied to a claim for 
any date prior to September 23, 2002.  38 U.S.C.A. § 
5110(g)(West 2002).  In other words, the Board must review 
the evidence dated prior to September 23, 2002, only in light 
of the old regulations, but must review the evidence 
submitted after that date under both the old and newly 
revised regulations, using whichever version is more 
favorable to the veteran.  Here, there is no evidence to 
consider on or after the effective date of the new 
regulation, thus the old criteria will apply.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbar spine disability has been evaluated by 
the RO under Diagnostic Code 5293, pertaining to 
intervertebral syndrome.  Under that code prior to September 
23, 2002, a 40 percent rating is assigned where there is 
evidence of intervertebral disc syndrome with severe 
recurring attacks with intermittent relief.  A rating of 60 
percent, the highest rating for intervertebral disc syndrome, 
requires a pronounced intervertebral disc disorder, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.17a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  As noted above this rating code has 
been revised.  Under the new regulations, a 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 
4.17a, Diagnostic Code 5293 (effective on and after September 
23, 2002).  

Service connection was granted for a fracture of the first 
vertebrae arthritis in March 1955, and a 10 percent 
evaluation was assigned.  This was based on service medical 
records which showed a fracture of the first lumbar in April 
1947, and a VA examination report which showed arthritis of 
the sacroiliac joints with mild tenderness over the lumbar on 
palpation and some muscle spasms.  

In February 2001, the veteran sought an increased evaluation 
for his low back disability.  He was examined by VA in June 
2001.  He was noted to be quite alert, and his muscle 
condition was average.  He limped with both legs.  He arrived 
on an electric cart, but was able to walk around the 
examination room.  The examiner noted that the veteran's 
treatment involved careful activity, oral medication and the 
use of an electric cart.  His walking was limited to five 
minutes by pain.  The veteran reported that his flare-ups 
happened about twice a week and that resting for an hour was 
helpful.  He could rise on the toes and heels, and could flex 
forward and reach to the tibia.  Percussion of the flex spine 
was not painful.  Back motion allowed flexion to 40 degrees, 
extension to 5 degrees, rotation was to 35/35 and lateral 
bending was to 15/15.  Flexion was noted to be less than 
usual and it was stated that this suggested a spondylitis.  
There was increased thoracic round-back posture and there was 
a questionable mild kyphos at L-l.  Reflexes were absent at 
both ankles.  Sensation was decreased at both feet.  It was 
noted that most of the pain was in the lower lumbar area.  
The examiner noted that as to rheumatoid spondylitis, the 
veteran has several signs of this including decreased chest 
expansion, decreased flexion in the lumbar spine, and 
"arthritis at the sacroiliac joints."

The examiner noted that the veteran had subjective symptoms 
listed above and stated that a 20 degree decrease in flexion 
of the back would represent this.  It was stated that he also 
has flare-up problems and a 15-degree decrease in back 
flexion would represent that. 

It was stated that as to visible signs of subjective symptoms 
and pain, there were some facial changes with pain and some 
guarding to minimize pain.  There was no skin atrophy or 
muscle atrophy. The examiner reported that the veteran had 
very definite problems in the spine.   

X-rays of the lumbar spine showed that the veteran had rather 
advanced disc degeneration at multiple levels in upper lumbar 
and lower lumbar areas.  There was a mild compression of the 
vertebral body at Ll, which appeared to be old.  The examiner 
diagnosed a fracture at Ll, confirmed on x-ray.  The 
degenerative changes in the spine were also confirmed.  It 
was noted that radiology did not find any evidence of 
rheumatoid spondylitis, and this included a normal appearance 
of sacroiliac joints.  

In October 2001, the veteran was granted an increased 
evaluation by the RO to 40 percent.  Later that same month, 
his evaluation was increased to 50 percent, when the RO noted 
that there was a demonstrable deformity of a vertebral body, 
and added an additional 10 percent under DC 5285.  


Analysis

The objective medical evidence supports a finding of 
substantial disability.  X-rays of the veteran's spine taken 
during his VA examination revealed advanced disc degeneration 
at multiple levels in the upper and lower lumbar spine.  At 
the VA examination conducted in February 2001, the veteran 
had decreased sensation in the feet and absent ankle 
reflexes.  He complained of constant pain and flare-ups twice 
a week, requiring bed rest.  These findings along with the 
veteran's contentions of pain, weakness, and functional 
impairment more nearly approximate the criteria for a 60 
percent evaluation for his service connected lumbar spine 
disability, representing pronounced impairment under the old 
criteria.  

Overall, the credible evidence suggests the presence of such 
persistent symptoms as characteristic pain, radiculopathy, 
and other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.  In light 
of 38 C.F.R. §§ 4.3 and 4.7, an increased rating to 60 
percent is warranted under Diagnostic Code 5293 for the 
veteran's residuals of a lumbosacral spine disability, as 
outlined in the prior rating criteria.  

A 60 percent rating represents the maximum schedular rating 
available under Diagnostic Code 5293; however, the veteran's 
claim may also be considered under other diagnostic codes for 
disabilities of the spine. See 38 C.F.R. § 4.20.

Only Diagnostic Codes 5285, for residuals of fractures of the 
vertebrae, and 5286, for ankylosis of the spine offer 
schedular ratings in excess of 60 percent for spinal 
disabilities.  38 C.F.R. § 4.71a.  Diagnostic Code 5285 
requires cord involvement, confinement to bed, or the need 
for long leg braces in order to warrant a 100 percent rating.  
The veteran is not bedridden, as he retains the ability to 
ambulate, albeit with pain.  Likewise, no medical examiner 
has suggested the veteran has such limitation of motion of 
the lumbosacral spine as to equate to unfavorable ankylosis 
of the lumbosacral spine, as he has demonstrated some range 
of motion.  Hence, a 100 percent rating is also not warranted 
under Diagnostic Code 5286.

Because the veteran has already been awarded in excess of the 
maximum schedular rating for limitation of motion of the 
lumbosacral spine (see, DC 5292), consideration of additional 
impairment due to pain, pain on use, weakened movement, 
incoordination, etc., as outlined by the Court in DeLuca, is 
also not warranted at the present time.  Johnston v. Brown, 
10 Vet. App. 80 (1997). 

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's low back disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards. 38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 60 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with pronounced intervertebral 
disc syndrome.  In sum, the regular schedular criteria are 
shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.  


ORDER

An increased evaluation to 60 percent is granted for a lumbar 
spine disability subject to controlling regulations governing 
the payment of monetary benefits.   




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

